DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 4/26/2022. Claims 1 and 7 were amended. Claim 5 was canceled. Claims 9-16 were newly added. Likewise, claims 1-4 and 6-16 were pending for examination.  
 
REASONS FOR ALLOWANCE
Claims 1-4 and 6-16 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in independent claim 1. The related art of record fails to disclose, suggest or provide the motivation to teach the features of the operating device with first and second structures respectively including first and second cases and a first body with a vibration actuator disposed therein and second supporting body with a vibration damping member disposed therein, whereby a fixing member fixes the vibration damping member to the first supporting body and a non-circular washer provided between the vibration damping member and the fixing member, wherein a part of an outer edge portion of the washer overlaps a back surface of the second case at a distance, and the additional claimed subject matter, as a whole. The related art of record also fails to disclose, suggest or provide any motivation to teach the similar operating device in claim 9, with features including wherein the first supporting body includes cylindrical portions, the cylindrical portions being respectively formed at a plurality of positions on a back surface of the first supporting body, wherein the second supporting body includes a rectangular base portion and cutout portions, the cutout portions being respectively formed at a plurality of positions in an outer peripheral portion of the rectangular base portion, wherein the vibration damping member is cylindrical, and has a through-hole inside and a groove portion in an outer surface, wherein one of the cylindrical portions of the first supporting body is inserted into the through-hole of the vibration damping member, and wherein one of the cutout portions of the second supporting body is fitted into the groove portion of the vibration damping member. Moreover, the related art indicates that the devices are novel and have not been published or patented by other entities. This along with the rest of the claimed limitations is not shown by the related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684